RESPONSE TO PETITION EOR REHEARING.
By the Court,
Leonard, J.:
We are asked by appellants to grant a rehearing in this case, mainly upon the ground stated in the petition, that if the legislature contemplated that the husband and wife should hold the homestead strictly as joint tenants, it necessarily follows that either tenant may convey his or her interest to a co-tenant or even to a stranger, and thus destroy the homestead. We do not think that under the constitution and statute, a homestead is held by the husband and wife strictly as joint tenants. The constitution provides that “a homestead * * * shall not be alienated without the joint consent of husband and wife, when that relation exists;” and by statute it is enacted that homestead property shall not be deemed to be abandoned without a declaration thereof in writing, signed and acknowledged by both husband and wife according to law. But we do think the husband and wife hold the homestead as joint tenants, except so far as the usual rights of such tenants have been limited or modified by the constitution and the statutes. In the opinion of the court filed in this case, we had no occasion to consider whether any other elements of a strict joint tenancy than that of survivorship were or were not retained by the statute. We said: “If there is nothing in other sections plainly indicating that the legislature did not intend what is definitely and prominently stated in the first section, upon the question of survivorship, ‘ the great distinctive characteristic of joint tenancy,’ it seems to us there is little room for construction, and we must uphold the statute as it is written.” The power of alienation by either husband or wrife, without the consent and joint act of the other, solemnly evidenced by deed duly acknowledged, is prohibited by the constitution and statute; but there is *330nothing' in either indicating an intention of abridging the ■usual rights of joint tenants as to survivorship.
We do not deem it necessary to do more than to refer to the opinion filed in answer to the other grounds urged in support of appellants’ petition. To our minds the statute is plain, and the intention of the legislature unmistakable. If the policy of the present law is unsatisfactory to the people, a change must be wrought by legislative action.
Rehearing denied.